Exhibit 10.13

SECOND AMENDMENT TO

ARAMARK HOLDINGS CORPORATION

2007 MANAGEMENT STOCK INCENTIVE PLAN

Pursuant to resolutions duly adopted by the Board of Directors (“Board”) of
Aramark Holdings Corporation (the “Company”) on December 9, 2009, and in
accordance with Article X of the Aramark Holdings Corporation 2007 Management
Stock Incentive Plan (the “Plan”), the Plan is amended as follows, effective as
of the date hereof:

Section 6.1 of the Plan will be deleted in its entirety and replaced by the
following new Section 6.1:

6.1 Other Equity-Based Awards

Subject to the Stockholders Agreement (including, without limitation,
Section 1.09(a)) and subject to the Reserved Shares limit referred to in
Section 3.6(a) of this Plan, the Committee may grant or sell awards of Shares,
including awards of Restricted Stock, Purchased Stock (including the right to
purchase shares on one or more dates that are up to 18 months after the date a
Participant becomes employed by the Company or any of its Affiliates or is
admitted to the Executive Leadership Council of the Company or any of its
Affiliates or is promoted to an eligible employment band, which right the
Committee shall provide to such newly hired, admitted or promoted employees as
the Chief Executive Officer of the Company may recommend) and awards that are
valued in whole or in part by reference to, or are otherwise based on the Fair
Market Value of, Shares, including, without limitation, awards of Deferred Stock
Units (such other awards, the “Other Stock-Based Awards”). Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards under
the Plan. Subject to the provisions of the Plan and the Stockholders’ Agreement,
the Committee shall determine to whom and when other equity-based Awards will be
made, the number of Shares to be awarded under (or otherwise related to) such
Awards; whether such Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

Except as hereby expressly amended and modified, the terms and provisions of the
Plan shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board has caused this Amendment to be executed by a duly
authorized officer of the Company this 10th day of December, 2009.

 

 

/S/    LYNN B. MCKEE        

Name:   Lynn B. McKee Title:   Executive Vice President, Human Resources